Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Franklin Covey Co.: We consent to the incorporation by reference in the registration statements on Form S-3 (Nos. 333-131485, 333-128131, and 333-89541) and Form S-8 (Nos. 333-139048, 333-123602, 333-38172, 333-34498, 033-73624, and 033-51314) of Franklin Covey Co. of our reports dated November 12, 2010, with respect to the consolidated balance sheets of Franklin Covey Co. as of August 31, 2010 and 2009, and the related consolidated statements of operations and comprehensive income (loss), shareholders’ equity, and cash flows for each of the years in the three-year period ended August 31, 2010, and the related consolidated financial statement schedule, and the effectiveness of internal control over financial reporting as of August 31, 2010, which reports appear in the August 31, 2010 annual report on Form 10-K of Franklin Covey Co. /s/ KPMG LLP Salt Lake City, UT November 12, 2010
